DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018093002, filed on 15 May 2018.

Drawings
The drawings are objected to because in Fig 2 there is two instances of character “42”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: 
Claim 3: “The pneumatic tire of 
Claim 4: “The pneumatic tire of 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuwabara (US20210178819).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kuwabara (Fig 1-4) discloses a pneumatic tire comprising:
a pair of bead cores (“bead cores” (22, 24));
a carcass (“carcass” (44)) that is formed spanning the pair of bead cores;
a belt layer (“spiral belt layer” (28)) that is formed at a tire radial direction outside of the carcass by winding a covered cord (“resin covered cord” (28C)), which is formed by covering a cord with a resin, in a spiral pattern around the tire circumferential direction (Fig 4);
and a reinforcing member (“layer” (30)) that is disposed at a tire radial direction outside of the belt layer so as to straddle a tire width direction end portion of the belt layer.
Regarding claim 2, Kuwabara discloses all limitations of claim 1 as set forth above. Additionally, Kuwabara discloses that the reinforcing member covers at least a tire circumferential direction end portion of the covered cord (Fig 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe (US20100032072)
Regarding claim 1, Isobe discloses a pneumatic tire comprising:
a carcass (“carcass” (2));
a belt layer (“circumferential reinforcement layer” (4)) that is formed at a tire radial direction outside of the carcass by winding a covered cord (“jointless material” (40)), which is formed by covering a cord with a resin ([0034]), in a spiral pattern around the tire circumferential direction ([0035]);
and a reinforcing member (“belt layer” (3d)) that is disposed at a tire radial direction outside of the belt layer so as to straddle a tire width direction end portion of the belt layer (Fig 2).
While does Isobe does not explicitly disclose the presence of bead cores in the tire or that the carcass spans the pair of bead cores, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Examiner takes Official Notice that it is well known in the tire manufacturing art for tires to comprise of bead cores and for carcass layers to span between the bead cores.
Regarding claim 2, Isobe teaches all limitations of claim 1 as set forth above. Additionally, Isobe teaches that the reinforcing member covers at least a tire circumferential direction end portion of the covered cord (Fig 2).
Regarding claim 3, Isobe teaches all limitations of claim 1 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the angle of inclination of the covered cord with respect to a tire circumferential direction be no greater than 2o at a tire equatorial plane, as Isobe teaches that an angle of inclination of the covered cord with respect to a tire circumferential direction at a tire equatorial plane can be from 0o to 5o  ([0032], which includes all of the range of no greater than 2o).
o at a tire equatorial plane, as Isobe teaches that an angle of inclination of the covered cord with respect to a tire circumferential direction at a tire equatorial plane can be from 0o to 5o  ([0032], which includes all of the range of no greater than 2o).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mirtain (US4184530) teaches that it’s known to have layers wrapped the edges of the tire belts to prevent belt separation, these layers being considered “cap plies” (C2 L27-46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749